In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 20-0754V
                                          UNPUBLISHED


    EVAN MANES,                                                 Chief Special Master Corcoran

                         Petitioner,                            Filed: April 22, 2021
    v.
                                                                Special Processing Unit (SPU); Joint
    SECRETARY OF HEALTH AND                                     Stipulation on Damages; Influenza
    HUMAN SERVICES,                                             (Flu) Vaccine; Shoulder Injury
                                                                Related to Vaccine Administration
                         Respondent.                            (SIRVA); Brachial Neuritis


Maximillian J. Muller, Muller Brazil, LLP, Dresher, PA, for Petitioner.

Julia Marter Collison, U.S. Department of Justice, Washington, DC, for Respondent.


                                DECISION ON JOINT STIPULATION1

        On June 23, 2020, Evan Manes filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the
“Vaccine Act”). Petitioner alleges that he suffered brachial neuritis and a shoulder injury
related to vaccine administration (“SIRVA”) as a result of an influenza (“flu”) vaccine
administered to him on December 13, 2018. Petition at 1; Stipulation, filed on April 21,
2021, at ¶¶ 2, 4. Petitioner further alleges he received the vaccine in the United States,
that he experienced the residual effects of his injury for more than six months, and that
there has been no prior award or settlement of a civil action for damages as a result of
his alleged condition. Petition at 1, 3; Stipulation at ¶¶ 3-5. “Respondent denies that
[P]etitioner sustained a shoulder injury as defined in the Vaccine Injury Table; denies that
the vaccine caused [P]etitioner’s alleged shoulder injury, brachial neuritis, or any other
injury; and denies that his current condition is a sequelae of a vaccine-related injury.”
Stipulation at ¶ 6.

1  Because this unpublished decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.
2 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
       Nevertheless, on April 21, 2021, the parties filed the attached joint stipulation,
stating that a decision should be entered awarding compensation. I find the stipulation
reasonable and adopt it as my decision awarding damages, on the terms set forth therein.

     Pursuant to the terms stated in the attached Stipulation, I award the following
compensation:

        A lump sum of $30,000.00 in the form of a check payable to Petitioner.
        Stipulation at ¶ 8. This amount represents compensation for all items of damages
        that would be available under Section 15(a). Id.

       I approve the requested amount for Petitioner’s compensation. In the absence of
a motion for review filed pursuant to RCFC Appendix B, the clerk of the court is directed
to enter judgment in accordance with this decision.3

IT IS SO ORDERED.


                                         s/Brian H. Corcoran
                                         Brian H. Corcoran
                                         Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                    2
                 IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                           OFFICE OF SPECIAL MASTERS


 EVAN MANES,

                 Petitioner,                             No.20-754V
                                                         Chief Special Master Corcoran
 v.                                                      ECF

 SECRETARY OF HEALTH AND
 HUMAN SERVICES,

                Respondent


                                          STIPULATION
The parties hereby stipulate to the following matters:

        1.     Evan Manes (''petitioner") filed a petition for vaccine compensation under the

National Vaccine Injury Compensation Pro~ 42 U.S.C. § 300aa-10 to 34 (the "Vaccine

Program"). The petition seeks compensation for an injury allegedly related to petitioner's receipt

of an influenza ("flu") vaccine, which is contained in the Vaccine Injury Table (the "Table"), 42

C.F.R. §_ 100.3(a).

       2.      On December 13, 2018, petitioner received a flu vaccine.

       3.      The vaccine was administered in the United States.

       4.      Petitioner alleges that he sustained brachial neuritis and a shoulder injury related to

vaccine administration ("SIR.VA") within the time period set forth in the Table. He further alleges

that he experienced the residual effects of this condition for more than six months.

       5.      Petitioner represents that there bas been no prior award or settlement of a civil

action for damages as a result of his alleged condition.

       6.      Respondent denies that petitioner sustained a shoulder injury as defined in the

                                               1 of5
Vaccine lltjury Table; denies that the vaccine caused petitioner's alleged shoulder injury, brachia!

neuritis, or any other injury; and denies that his current condition is a sequelae of a vaccine-related

injury.

          7.    Maintaining their above-stated positions, the parties nevertheless now agree that

the issues between them shall be settled and that a decision should be entered awarding the

compensation described in paragraph 8 of this Stipulation.

       8.       As soon as practicable after an entry of judgment reflecting a decision consistent

with the terms of this Stipulation, and after petitioner has filed an election to receive compensation

pursuant to 42 U.S.C. § 300aa-2l(a}(l), the Secretary of Health and Human Services will issue a

lump sum of $30,000.00 in the form of a check payable to petitioner. This lump sum represents

compensation for all damages that would be available under 42 U.S.C. § 300aa-15(a).

          9.    As soon as practicable after the entry ofjudgment on entitlement in this case, and

after petitioner has filed both a proper and timely election to receive compensation pursuant to 42

U.S.C. § 300aa-2l(a)(l) and an application, the parties will submit to further proceedings before

the special master to award reasonable attorneys' fees and costs incurred in proceeding upon this

petition.

          10.   Petitioner and his attorney represent that they have identified to respondent all

known sources of payment for items or services for which the Program is not primarily liable

under 42 U.S.C. § 300aa-15(g), including State compensation programs, insurance policies,

Federal or State health benefits programs (other than Title XIX of the Social Security Act (42

U.S.C. § 1396 et seq.)), or entities that provide health services on a pre-paid basis.

          11.   Payment made pursuant to paragraph 8 of this Stipulation, and any amount

awarded pursuant to paragraph 9, will be made in accordance with 42 U.S.C. § 300aa-15(i),

subject to the availability of sufficient statutory funds.
                                                 2ofS
        12.     The parties and their attorneys further agree and stipulate that, except for any

award for attorneys' fees and litigation costs, and past unreimbursed expenses, the money

provided pursuant to this Stipulation will be used solely for the benefit of petitioner as

contemplated by a strict construction of 42 U.S.C. § 300aa-15(a) and (d), and subject to the

conditions of 42 U.S.C. § 300aa-15(g) and (h).

        13.    In return for the payments described in paragraph 8, and any amount awarded

pursuant to paragraph 9, petitioner, in his individual capacity, and on behalf of his heirs,

executors, administrators, successors, or assigns, does forever irrevocably and unconditionally

release, acquit and discharge the United States and the Secretary of Health and Human Services

from any and all actions or causes of action (including agreements, judgments, claims, damages,

loss of services, expenses and all demands of whatever kind or nature) that have been brought,

could have been brought, or could be timely brought in the Court of Federal Claims, under the

National Vaccine Injury Compensation Program, 42 U.S.C. § 300aa-10 et seq., on account of, or

in any way growing out of, any and all known or unknown, suspected or unsuspected personal

iitjuries to or death of petitioner resulting from, or alleged to have resulted from the vaccine

administered on December 13, 2018, as alleged in a Petition filed on June 23, 2020, in the United

States Court of Federal Claims as petition No. 20-754V.

        14.    If petitioner should die prior to entry of judgment, this agreement shall be voidable

upon proper notice to the Court on behalf of either or both of the parties.

        15.    If the special master fails to issue a decision in complete confonnity with the terms

of this Stipulation or if the United States Court of Federal Claims fails to enter judgment in

conformity with a decision that is in complete conformity with the terms of this Stipulation, then

the parties' settlement and this Stipulation shall be voidable at the sole discretion of either party.

        16.    This Stipulation expresses a full and complete negotiated settlement of liability and
                                                3 ofS
damages claimed under the National Childhood Vaccine Injury Act of 1986, as amended, except

as otherwise noted in paragraph 9 above. There is absolutely no agreement on the part of the

parties hereto to make any payment or do any act or thing other than is herein expressly stated and

clearly agreed to. The parties further agree and understand that the award described in this

Stipulation may reflect a compromise of the parties' respective positions as to liability and/or

amount of damages, and further, that a change in the nature of the injury or condition or in the

items of compensation sought, is not grounds to modify or revise this agreement.

       17.     Ibis Stipulation shall not be construed as an admission by the United States or the

Secretary of Health and Human Services that the vaccine caused petitioner's alleged shoulder

injmy, or any other injury or his current condition.

       18.     All rights and obligations of petitioner shall apply equally to petitioner's heirs,

executors, administrators, successors, and/or assigns.


                                      END OF STIPULATION




                                                4ofS
  Respectfully submitted,


  PETITIONER:


  71·~
  EVAN MANES


  ATTORNEY OF RECORD FOR                            AUTHORIZED REPRESENTATIVE
  PETITIONER:                                       OF THE ATTORNEY GENERAL:


     ~
  MAXIMILLIAN J. MULLER, ESQ.
                                                    ~               \.l_ ~ ~
                                                    HEATHER L. PEARLMAN
  Muller Brazil                                     Acting Deputy Director
  715 Twining Road, Suite 208                       Torts Branch
  Dresher, PA 19025                                 Civil Division
  (215) 885-1655                                    U.S. Department of Justice
                                                    P.O.Box 146
                                                    Benjamin Franklin Station
                                                    Washington, DC 20044-0146


  AUTHORIZED REPRESENTATIVE                         ATTORNEY OF RECORD FOR
  OFTHESECRETARYOFHEALTH                            RESPONDENT:
  AND HUMAN SERVICES:
                                                        ~Cl K ~
{:A/Jrvat,, ~ , v,7Y0c.-, ~1-                            ~ ti-t~-1uALP~
  TAMARA oVERBY                         0           JULIA M. COLLISON
  Acting Director, Division of Injury               Trial Attorney
   Compensation Programs                            Torts Branch
  Healthcare Systems Bureau                         Civil Division
  Health Resources and Services                     U.S. Department of Justice
   Administration                                   P.O.Box 146
  U.S. Department of Health                         Benjamin Franklin Station
   and Human Services                               Washington, DC 20044-0146
  5600 Fishers Lane, 08Nl46B                        (202) 305-0102
  Rockville, MD 20857                               julia.collison@usdoj.gov




  Dated:   o'4 l-z., I lzo:z.A
                                            S of5